

Exhibit 10.1
 
LOAN AGREEMENT
 
This Agreement is made this 6th day of June 2011 by and between:
 
BZINFIN, S.A., hereinafter referred to as “the Creditor", an international
business corporation organized and existing under the laws of the British Virgin
Islands, and
 
ENER1, INC., hereinafter referred to as “the Borrower", a company incorporated
in accordance with the laws of the State of Florida, U.S.A., hereinafter jointly
referred to as the “Parties”.
 
Hereby the Parties have entered into the present Loan Agreement on the following
terms and conditions:
 
1.TERMS AND DEFINITIONS
 
“Agreement" means this Loan Agreement between the Parties, including the
attachments hereto;


"Loan" means the loan made available by the Creditor to the Borrower under this
Agreement;


"Business Day" means the day when lending institutions in the payer’s location
perform banking operations;


"Date of Drawdown" means the date on which the full amount of the Loan is
transferred to the account of the Borrower;


"Event of Default”  means one of the events referred to in Article 7 of this
Agreement;


“Applicable Legislation” means the laws of the State of New York, U.S.A.,
applicable to contracts made and to be performed entirely within the State of
New York.


2. LOAN


2.1. Under the terms of this Agreement the Creditor shall provide to the
Borrower a loan equal to US$2,241,410.00, and the Borrower shall be required to
repay to the Creditor the Loan granted, as well as interest for its use, in
accordance with the procedure and within the deadline specified by the
Agreement.


2.2.  The Borrower has full corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby. The Board of
Directors (or a duly authorized committee thereof) of Borrower has taken all
action required by applicable law to be taken by it to authorize the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby and this Agreement is, upon execution by Borrower,
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by Borrower will not violate any provision of
applicable law or of the articles of incorporation or by-laws of Borrower, or
result in a breach of or constitute a default under any material agreement,
indenture or other instrument to which Borrower is and/or any of its assets or
properties are subject.

 
 

--------------------------------------------------------------------------------

 

3. INTEREST


3.1. The Loan interest provided hereby shall be 14.00% (fourteen percent) per
annum.


4. CALCULATION OF PERIODS


4.1. The amount of the payment obligations based on running periods shall be
calculated on the basis of a year of 365 days and the actual number of days
elapsed.


5. TERM OF THE LOAN


5.1. The amount of the Loan granted, as well as interest for its use, shall be
repaid to the Creditor not later than on July 15, 2011.


5.2. The Borrower shall repay the Loan to the Creditor by transferring the
necessary amounts set forth in Clause 5.1 of the Agreement to the bank account
specified by the Creditor.


5.3. The Borrower shall be entitled to repay the Loan, and the interests
accrued, in full or in part prior to the end of the term of the Loan without
penalty or premium by transferring the respective amount to the Creditor’s bank
account.


6. LIABILITY OF THE PARTIES


6.1. The Parties shall be held liable in accordance with the Applicable
Legislation for non-fulfillment or improper fulfillment of their obligations
under this Agreement.


7. EVENTS OF DEFAULT


7.1. An Event of Default shall arise upon the occurrence of any of the following
events:


7.1.1 If the Borrower defaults (fails to execute or improperly executes) in
performance of any payment obligations hereunder and such default continues for
a period of 5 (five) Business Days from the date of receipt by the Borrower of
the relevant notification of such default from the Creditor;

 
-2-

--------------------------------------------------------------------------------

 


7.1.2. If the Borrower defaults in the observance or performance of any other
material term or condition of this Agreement and the Borrower fails to remedy or
take action to remedy such default within 30 (thirty) business days after notice
by the Creditor to the Borrower of such default;


7.1.3. If bankruptcy proceedings are initiated against the Borrower in court, or
an authorized body of the Borrower, a court or an authorized state or other
authority passes a resolution or decision providing for liquidation or
reorganization of the Borrower, or the Borrower’s business activity (or any
substantial part thereof) shall be suspended by an act (decision, regulation,
decree) of a competent federal, municipal or judicial authority or the Borrower
fails to obtain any license required for the Borrower’s core business activity
or the term of the above license (if any) expires, the license (if any) shall be
revoked during the term of this Agreement.


7.2. If an Event of Default specified in Clause 7.1 occurs, the Creditor shall
be entitled:


a) to notify the Borrower that this Agreement is terminated as of such date as
is specified by the Creditor; and


b) to require that any and all amounts owed by the Borrower pursuant to this
Agreement be immediately paid to the Creditor.


8. OFFSETS. TAXES


8.1. All amounts payable by the Borrower to the Creditor under this Agreement
relating to the Loan shall be fully paid without any offsets or counterclaims.


9. OTHER OBLIGATIONS OF THE BORROWER


The Borrower shall be obligated to the Creditor as follows within the term of
this Agreement:


9.1. Not to assign or transfer any of its rights or obligations under this
Agreement to third parties without the prior written consent of the Creditor;


9.2. To inform the Creditor or otherwise publicly disclose promptly of any
material changes relating to the Borrower, including but not limited to: changes
to the structure of its charter capital, organizational and legal form, the
nature of management (including, in particular, any change in the name, mergers,
or any reorganization of the company), as well as of any other circumstances
that may substantially affect the volume and the valuation of assets, or result
in a substantial increase in the obligations of the Borrower.  The Creditor
acknowledges and agrees that any such information that is not publicly disclosed
may be deemed material non-public information and subject the Creditor to
trading restrictions in the Borrower’s securities under U.S. securities laws and
regulations.

 
-3-

--------------------------------------------------------------------------------

 


10. INVALIDITY OF PROVISIONS


10.1. If any provision of this Agreement is or becomes invalid, ineffective,
unenforceable or illegal for any reason, this shall not affect the validity or
enforceability of any or all of the remaining provisions of this Agreement. In
such case, the Parties shall forthwith enter into good-faith negotiations to
amend such provisions in such a way that, as amended, the Agreement is valid and
legal and to the maximum extent possible carries out the original intent of the
Parties.

 
11. EXCHANGE OF INFORMATION


11.1 Any notice, demand, document  or communication under or in connection with
this Agreement (hereinafter, “the Documents”) shall be made in writing in the
English language or, if originally prepared or required to be prepared in any
other language, accompanied by a notarized translation into English.


11.2 The Documents shall be sent by registered mail letter, courier, or fax to
the notice addresses set forth beneath the addressee’s signature below. All such
Documents, if duly given or made, shall be effective upon receipt, provided that
if they are sent by telefax they shall be deemed to be received on the next
Business Day following the transmission provided that the addressee's answerback
shall have been received by the sender.


12. APPLICABLE LAW.
DISPUTE RESOLUTION


12.1. This Agreement shall be governed by and construed in accordance with the
Applicable Legislation.


12.2. Any controversy or claim arising out of or relating to this Agreement
shall be referred to the state and federal courts of the State of New York,
U.S.A. sitting in the City and County of New York.


13. OTHER PROVISIONS


13.1. This Agreement and the documents referred to herein constitute the entire
obligation of the parties hereto with respect to the subject matter hereof and
shall supersede any prior expressions of intent or understandings with respect
to this transaction (including, without limitation, any pre-contractual
negligent or innocent misrepresentation by the Parties).  Any amendment hereto
or waiver of any of the terms hereof shall be in writing, and shall be signed by
each party to be bound or burdened thereby. This Agreement shall be valid from
the Date of Drawdown and shall remain in effect until the Parties fulfill their
obligations hereunder in full.

 
-4-

--------------------------------------------------------------------------------

 

 
13.2. The headings used in this Agreement are merely for convenience and shall
not be used for purposes of interpretation of this Agreement.


In witness thereof, the following representatives of the above-mentioned Parties
signed this Agreement on the 6th day of June, 2011.


Creditor:
 
Borrower:
     
BZINFIN, S.A.
 
ENER1, INC.
     
By:
/s/ Patrick Bittel   
 
By:
/s/ Charles Gassenheimer
Name: Patrick Bittel
  Charles Gassenheimer
Title: Proxy Holder
  Chief Executive Officer      
Notice Address:
 
Notice Address:
c/o BUDIN & PARTNERS
 
1540 Broadway, Suite 25C
20, rue Senebier
 
New York, NY 10036
1211 Geneva 12
 
U.S.A.
Switzerland
 
Attn:  Chief Executive Officer
Attn. Patrick Bittel
 
Tel:  (212) 920-3500
Tel:  +41-22-818-08-08/
 
Fax:  (212) 920-3510
Fax :  +41-22-818-08-18
   

 
 
-5-

--------------------------------------------------------------------------------

 